Dissenting Opinion on Petition for a Rehearing.
Worden, J.
I can not concur in the views of the majority of the court in respect to the evidence in the cause.
I am of opinion that there was evidence in the cause from which the jury might have fairly inferred that the defendant held itself out to the world as a common carrier between Kentland and the Atlautic cities, and that it failed to furnish the necessary means of transportation, to the injury of the plaintiff. I am of opinion, therefore, that a rehearing should be granted.